Citation Nr: 1524669	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  08-26 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for numbness, paresthesias, and nerve damage of the right upper extremity, to include as being secondary to the appellant's service-connected cervical segment of the spine strain.

2.  Entitlement to an evaluation in excess of 10 percent for the residuals of post Bankart surgery of the right shoulder, on appeal from an initial grant of service connection.

3.  Entitlement to an evaluation in excess of 10 percent for a cervical segment of the spine disability, on appeal from an initial grant of service connection.

4.  Entitlement to a disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), on appeal from an initial grant of service connection.

5.  Entitlement to service connection for a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James L. Wright, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the United States Navy from September 1998 to July 2007.  He served with the US Marine Corps as a Navy corpsman and has combat service in Iraq and Afghanistan.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of November 2007 and January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2010, the appellant presented testimony before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing was placed in the claims file and was considered in appellate review.

It is noted that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.

In the documents submitted by the appellant, he asserted that his ability to work had been severely impacted by his service-connected disabilities and disorders.  The Court has indicated that entitlement to a total disability evaluation based on individual unemployability due to a service member's service-connected disability(ies) (TDIU) should be considered when it is part of the underlying determination of the appropriate rating to be assigned.  Rice v. Shinseki, 22 Vet. App. 453 (2009) (per curium).  As the matter of a TDIU has been raised in this case, the Board has determined that its jurisdiction in this matter had been triggered and the issue has been included (and developed) in this appeal.

After the appellant provided testimony before the Board, the Board issued a Decision/Remand in November 2010.  In that action, the Board granted the appellant's claim for entitlement to service connection for tinnitus but denied the claim for entitlement to service connection for bilateral hearing loss.  The remaining issues were remanded to the RO.  The purpose of the remand was to obtain additional medical evidence and examinations of the appellant with respect to the disorders on appeal.  Following various examinations of the appellant, service connection for left foot plantar fasciitis was granted and an increased evaluation was awarded for gastroesophageal reflux disease.  This was accomplished in a rating action issued in February 2012.  Because this is a full grant of benefits, this particular issue is no longer before the Board.  Also in February 2012 rating action, the RO assigned a 10 percent disability rating for the appellant's service-connected GERD.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the appellant did not withdraw his appeal as to the issue of a disability rating greater than assigned, and since a higher rating can be assigned, this issue remains in appellate status before the Board.

The remaining issues were then returned to the Board for action.  Upon further review of the record, the Board, in April 2012, once again remanded the claim to the RO.  The purpose of the Remand was to ensure that the appellant's accredited representative was given proper notification of all action taken on the appellant's claim.  As a result of the Board's Remand, the appellant's representative was sent various documents and he was asked to provide further comment with respect to the appellant's claim.  No further argument has been forthcoming and the claim has, again, been returned to the Board for review.

Upon reviewing the development since November 2010 and April 2012, the Board found that there had been substantial compliance with its remand instructions with respect to the disabilities then on appeal.  The Board notes that the Court has stated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The RO was ordered by the Board to obtain additional medical evidence with respect to the appellant's claimed disorders and to provide additional documents to the appellant's accredited representative.  It accomplished these tasks.  The results were returned to the RO which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board found that the RO substantially complied with the mandates of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

Following a review of the appellant's file, the Board issued a Decision in December 2013.  In that action, the Board denied entitlement to service connection for the residuals of traumatic brain injury, a right femur disability, spina bifida of the thoracolumbar spine, and a neurological condition of the right upper extremity.  Also denied were the appellant's claim for higher disability evaluations for a right shoulder disability, a cervical spine disorder, GERD, and a TDIU.  

The appellant was notified of that action and he subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The appellant's accredited representative and the VA then jointly submitted a Joint Motion for Partial Remand in response to the Board's December 2013 action.  With respect to the issues of entitlement to service connection for the residuals of traumatic brain injury, a right femur disability, and spina bifida of the thoracolumbar spine, the parties agreed that these three issues were abandoned by the appellant and the Board's action on those issues were, essentially, affirmed.  Nevertheless, the parties requested that the Board's action on the remaining five issues (as noted on the front page of this action) be vacated and the issues returned to the Board for additional action/development.  In January 2015, the Court accepted and adopted the submitted Joint Motion for Partial Remand.  Said document was effectuated by a Court Order issued in January 2015.  The claim has been returned to the Board for further action.  

The issues of entitlement to an increased evaluation for a right shoulder disability, a disorder affecting the cervical segment of the spine, GERD, and a TDIU are addressed in the REMAND portion of the decision and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant has not been diagnosed as suffering from a disability of the right upper extremity to include numbness, paresthesias, and nerve damage of the right upper extremity.


CONCLUSION OF LAW

A disability manifested by numbness, paresthesias, and nerve damage of the right upper extremity, to include as being secondary to the appellant's service-connected disability of the cervical segment of the spine, was not incurred in or aggravated by service or a service-connected disorder.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA) - 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication in October 2012 cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded miscellaneous VA examinations over the course of this appeal, with the most recent examinations occurring in 2012.  The results from the examination are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Additionally, the Board notes that the appellant also had a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO and AMC reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.

II.  Background

The appellant served on active duty from 1998 to 2007 including service in the Iraq and Afghanistan.  While still on active duty and prior to his discharge, the appellant underwent a general Compensation and Pension Examination.  The examination took place in June 2007.  At that time, the appellant requested service connection for a right shoulder disorder, a lower back disorder, a neck disability, and gastroesophageal reflux disease.

Prior to the examination, the appellant explained that, with respect to his right shoulder, he did not have pain in the shoulder but he did have some restriction in the range of motion of the shoulder.  He further stated that at least once a month, the condition would "flare-up" and he would have pain in the shoulder for a couple of days.  The appellant further indicated that he had pain that extended from his neck down into his right upper extremity.  He also complained of muscle spasms in the thoracic and lumbar segments of the spine.  He did qualify his statement by stating that the pain and muscle spasms were not constant but that he had flare-ups of the condition.  With respect to the GERD, the appellant admitted that he self-treated the condition with over-the-counter medications but the disorder did not affect his work or daily activities.

During the musculoskeletal portion of the examination, the appellant's range of motion of the right shoulder was measured as follows:

Forward Flexion			0 to 170 degrees 
Abduction				0 to 180 degrees 
External Rotation 			0 to 90 degrees 
Internal Rotation			0 to 90 degrees

The examiner noted that there was no "additional reduced range of motion or joint function following repetition due to pain, fatigue, incoordination, weakness, or lack of endurance."  The examiner did not indicate that there was any neurological involvement with respect to the right shoulder disorder.  

The appellant's range of motion of the cervical segment of the neck was measured as follows:

Flexion				0 to 45 degrees 
Extension				0 to 45 degrees 
Lateral Flexion Right		0 to 30 degrees 
Lateral Flexion Left			0 to 30 degrees 
Rotation Right			0 to 80 degrees 
Rotation Left				0 to 80 degrees

The examiner noted that there was no "additional reduced range of motion or joint function following repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  Normal sensation to monofilament and sharp/dull discrimination in the arms and hands bilaterally."  The examination report was negative for any neurological findings secondary to the neck disability.  

X-ray films of the right shoulder showed no arthritic changes, significant joint abnormality, or bony abnormality.  X-ray films of the cervical spine produced "normal" films of the neck.  Upon completion of the examination, the examiner reported that the appellant's right shoulder and neck disorders only affected daily activities during flare-ups.

The results along with the appellant's service medical records were forwarded to the RO for review.  The RO then granted service connection for a right shoulder disability, GERD, and cervical spine strain.  This occurred in September 2007.  The appellant was notified of the action and he has appealed the ratings that have been assigned for each disorder.

After the appellant appealed the RO's September 2007 action, he submitted a claim asking that service connection be granted for traumatic brain injury (TBI), a nerve condition of the right upper extremity, spina bifida of the thoracolumbar segments of the spine, and a disability of the right femur.  In conjunction with this claim, a VA examination was performed in September 2008.  Upon completion of the physical and neurological examination of the appellant, the medical examiner provided the following diagnoses and comments:

1.  Congenital lumbosacral S1 spina bifida.  Asymptomatic, incidental finding.  Not caused by or related to any SC condition or lumbar strain.  Not worsened beyond it's natural progression due to military service.  
2.  Despite subjective complaints, no objective findings to support upper or lower extremity radiculopathy.  
3.  No right lower extremity condition.  
4.  Chronic cephalgia of uncertain etiology.  Medical record documentation does not support significant mechanism of TBI.  No objective findings of TBI.

The results, like previous findings, were forwarded to the RO which, in turn, denied the appellant's claim for entitlement to service connection for TBI, a nerve disorder of the right upper extremity, a right lower leg disorder, and spina bifida of the thoracolumbar segments of the spine.  The appellant was notified of that action and he has appealed to the Board for review.

III.  Service Connection

A.  Laws and Regulations

As reported, the appellant has come before the Board asking that service connection be granted for numbness, paresthesias, and nerve damage of the right upper extremity, to include as being secondary to the appellant's service-connected cervical segment of the spine strain.  Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014).  In order to establish service connection for the claimed disorder, there must be evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A chronic disease identified to a compensable degree within one year of service is presumed to be service connected.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2014), the only avenue for direct service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) (2014), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2014).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was clearly and unmistakably not aggravated.  See 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is treated as one for ordinary service connection.  Wagner.

Moreover, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2014).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  This provision, however, does not establish service connection for a combat veteran; it merely aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 57 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

B.  Facts and Discussion

Since 2008 when the appellant underwent a VA examination in order to determine whether the appellant had the claimed neurological disorder(s) and, if so, the etiology of said disorders, the appellant's VA treatment records from 2007 to the present have been obtained and included in the claims folder for review.  The Board notes that the VA has gone to the appellant and requested that he provide the VA with the names and addresses of all of the medical care providers, governmental and private, from which he has received treatment since leaving service.  Those records that the VA has been made aware thereof have been obtained and included in the claims folder for review.  Of particular note is that none of the records suggest, insinuate, or state that the appellant now suffers a right upper extremity (not including the shoulder) disability.

The record reflects that the appellant did undergo additional VA medical testing in April 2011, November 2011, and again in January 2012.  Despite the appellant's statements to the contrary, none of these three examinations produced findings that would indicate or suggest that the appellant was suffering from numbness, paresthesias, and nerve damage of the right upper extremity.

A further review of these three medical examination reports fails to reveal complaints involving the right upper extremity or the nerves of the right upper extremity.  For example, when asked in November 2011 about any complaints involving any conditions from which he might be suffering, the appellant complained about his right shoulder, his neck, his lower back, headaches, and GERD.  He did not mention his right upper extremity.  Upon completion of the examination, the examiner did not diagnose the appellant as suffering from a right upper nerve or neurological disability, disorder, or condition.  The examination results mirrored the results obtained previously by the VA.

Although the appellant intimated that additional information would be forthcoming concerning his purported disability, he has not provided any competent medical evidence to show that he currently has a nerve disorder of the right upper extremity.  More specifically, the evidence is devoid of a verifiable diagnosis of a disability that is productive of numbness, paresthesias, and nerve damage of the right upper extremity nor such has been given or provided.  Without such a diagnosis, entitlement to service connection may not be established.  The Board finds therefore that there is insufficient evidence to place the evidence in equipoise as to whether the appellant suffers from the claimed disorder related to or caused by his military service or the result of a service-connected disorder or aggravated by service.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the appellant currently suffers from a disability of the right upper extremity (not inclusive of the right shoulder) related to his military service or a service-connected disorder, and service connection is not warranted.

With respect to the appellant's statements and assertions about his claim, the only opinion addressing whether he now suffers from a disability that is productive of numbness, paresthesias, and nerve damage of the right upper extremity is that of the appellant and endorsed by the appellant's representative.  However, the Board finds that the generalized statements provided by the appellant are too general in nature to provide the necessary evidence to show that the appellant now has any of the purported conditions that resulted from his military service and any incident that may have occurred therein or a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination "medical in nature" and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency (" legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting that he now suffers from a nerve-type disability affecting the right upper extremity.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The Board has previously acknowledged that because the appellant served as a corpsman in the service, he would not be considered just a layperson but actually an individual with some competency in medical matters.  However, just because an individual has familiarity with medical systems, that does not mean that they have the necessary medical training to diagnose complex medical disorders.  

To further explain the Board's position, the Board recognizes that the appellant did receive training as a corpsman.  He received a four month preparatory course to be a corpsman, along with six weeks of training to be an emergency medical technician (EMT) and sevens weeks of training for in-the-field training for a medical technician.  However, there is nothing in the appellant's service or post-service record that suggests that the appellant received additional neurological or medical training would render him qualified to diagnose or provide opinion on nerve disorders.  The Board finds that the appellant lacks the education, training, and experience to offer competent testimony or opinion on complex matters involving  specialized medical field, such as neurology.

Given the appellant's lack of qualifications, his lay assertions are not competent or sufficient to establish an actual disability in this case.  Again, although the appellant is competent in certain situations to provide a diagnosis of a simple condition, he is not shown to be competent to provide evidence as to more complex medical questions, such as whether he has an actual disability that might be classified as a nerve disorder affecting the right arm, and whether this condition is related to service, an incident in service, or a service-connected disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  He is capable of claiming that he has headaches, or occasional numbness in his arm, or that he has pain in his right lower leg; however, as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

Most importantly, though, the appellant has not proven the most fundamental and essential element of this claim - that is, the establishment of current disability.  He has not shown, nor has the medical evidence suggested, that he now suffers from a disability manifested by numbness, paresthesias, and nerve damage of the right upper extremity.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability generally means a disability shown by competent medical evidence to exist).  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The preponderance of the objective and probative medical and other evidence of record is against the appellant's claim for service connection for a disability that is productive of numbness, paresthesias, and nerve damage of the right upper extremity, and his claim must be denied.


ORDER

Entitlement to service connection for a disability that is productive of numbness, paresthesias, and nerve damage of the right upper extremity, to include as being secondary to a disability of the cervical segment of the spine, is denied.  

REMAND

The remaining issues, that have been returned to the Board by the Court and therefore remain on appeal, involve whether higher disability ratings may be assigned for disabilities of the right shoulder, the neck, and for gastroesophageal reflux disease (GERD), and whether a total disability rating may be assigned.  As previously noted, all four of these issues were previously denied by the Board in the Board's Decision of December 2013.  The appellant subsequently appealed to the Court which, in turn, vacated and remanded those four issues to the Board for additional review.  A review of the Court's documents indicates that the Court believes that additional development of all four issues should occur.  As such, the remaining issues are remanded to the AMC for the following actions:

1.  The AMC should obtain any outstanding treatment records of the appellant dated from January 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, the AMC should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and she should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2014).

2.  Only after the AMC has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the AMC should contact the appellant and determine when she would be able to attend a VA examination in conjunction with his claim for benefits.  After communicating with the appellant, the AMC should schedule the appellant for a VA examination for the purpose of determining the current severity of his service-connected right shoulder disability, GERD, and neck disorder.  Once an appointment for the needed examinations has been made, the appellant should receive a detailed letter informing him of that examination and the consequences of his nonattendance at said examination.

a.  Right Shoulder and Cervical Segment of the Spine

The examiner, who should be a medical doctor, is to provide a detailed review of the appellant's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the service-connected right shoulder and neck disabilities.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The AMC should make the claims file available to the examiner.  The examiner must provide a complete rationale for any opinion offered in the examination report as to the nature and extent of severity of the appellant's right shoulder and neck disabilities.  A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and his assertions with respect to the disability.

The examiner should specifically comment on the manifestations and symptoms produced by each disorder.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also include the normal ranges of affected body parts.  Additionally, the examiner should determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  Included in this discussion should be whether the appellant takes any medication (over-the-counter or prescription) which reduces the symptoms of either disorder.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use. If so, an estimate of the additional loss of function during flare-up should be expressed in degrees of lost motion.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given. If any matter cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  Finally, it is requested that the results of the examination be typed and included in the claims folder for review.

b.  GERD

The examiner, who should be a medical doctor, is to provide a detailed review of the appellant's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the service-connected GERD.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The AMC should make the claims file available to the examiner.  The examiner must provide a complete rationale for any opinion offered in the examination report as to the nature and extent of severity of the appellant's gastroesophageal disorder.   A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and his assertions with respect to the disability.

The examiner should specifically comment on the manifestations and symptoms produced by the disorder.  The examiner should specifically state whether this disability involves recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  The examiner should also include a discussion of whether it is productive of considerable impairment of health.  The examiner should further comment as to whether the disability is manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms productive of impairment of health.  Finally, the examiner should discuss whether the appellant uses any type of medication(s) for the control of the symptoms produced by the appellant's GERD, and whether those medications have any secondary effects on the appellant.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If any matter cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  Finally, it is requested that the results of the examination be typed and included in the claims folder for review.

3.  The AMC should request that a social and industrial survey be undertaken by a social worker, in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The social worker who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to his employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data.

4.  The AMC should also make arrangements with the appropriate VA medical facility for the appellant to be afforded a general medical examination to determine the nature, severity, and extent of all service-connected disabilities.  All indicated tests or studies deemed necessary should be done.  The claims file, this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

Following examination, the examiner should opine whether the appellant's service-connected disabilities prevent the appellant from being gainfully employed.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached in a legible report.

5.  The appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014), his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

6.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the AMC should readjudicate the issues pending on appeal.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC) regarding the issues now on appeal.  The AMC is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular considerations, that the AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of this Remand is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


